DETAILED ACTION
This is the third Office Action regarding application number 16/269,848, filed on 02/27/2019, which claims priority to provisional application number 62/627,837, filed on 02/08/2018.
This action is in response to the Applicant’s Response dated 05/24/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  
The Applicant’s submission filed on 05/24/2021 has been entered.
 
Status of Claims
Claims 1, 5, 7, 8, 10, 12, 13, 18, and 19 are currently pending.
Claims 2-4, 6, 9, 11, and 14-17 are cancelled.
Claims 1, 18, and 19 are amended.
Claims 5 and 8 are withdrawn.
Claims 1, 7, 10, 12, 13, 18, and 19 are examined below.
The rejection of claims 1, 7, 10, 12, 13, and 18-20 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 05/24/2021 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over KING (US 2014/0261611 A1) in view of LEVANDER (“Examination of dislocations in lattice-mismatched GaInAs/buffer layer/GaAs for III-V photovoltaics”).
Regarding claim 1, KING teaches a photovoltaic (PV) device comprising: 
a first junction constructed with a first alloy having a bandgap between about 1.1 eV and about 1.5 eV (cell 4, Fig. 37); and 
a second junction constructed with a second alloy and having a bandgap between about 0.9 eV and about 1.2 eV (cell 5, Fig. 37), wherein; 
the first alloy comprises AlxGayIn1-x-yAszP1-z, where 0≤x≤1, 0<y≤1, and 0<z≤1 (AlGaInAs  of cell 4 reads on this claimed formula),
the second alloy comprises GawIn1-wAs, where 0<w≤1 (GaInAs of cell 5 reads on this claimed formula).

    PNG
    media_image1.png
    746
    622
    media_image1.png
    Greyscale

KING does not disclose expressly that the PV device is configured to receive radiant heat from an emitter operating at a temperature between about 1500°C and about 3000°C. Although KING also discloses GaInP metamorphic buffer layers useful for transitiong the lattice contact between solar cells (paras. 317 and 325), KING does not disclose expressly the GaInP buffer layer having between 2-15 individual layers or comprising the specifically claimed range of GaInP material.
aIn1-aP where 0.20 ≤ a ≤ 0.51 (Fig. 2 illustrates the claimed buffer layer).

    PNG
    media_image2.png
    465
    438
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and incorporate the eight-layer GaInP buffer layer taught by LEVANDER in order to maintain a relatively flat growth surface and a low number of dislocations generally, and to further provide for the development of higher efficiency cells by allowing for subcell lattice mismatch (LEVANDER, pg. 56).

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05. Here, the claimed bandgap ranges overlap the ranges disclosed by KING, and therefore would be obvious to skilled artisans.


Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over KING (US 2014/0261611 A1) in view of LEVANDER (“Examination of dislocations in lattice-mismatched GaInAs/buffer layer/GaAs for III-V photovoltaics”) as applied to claim 1 above, and further in view of HSIEH (US 2008/0190479 A1).
Regarding claims 7 and 10, the combination of KING and LEVANDER teaches or would have suggested the PV device of claim 1, but does not disclose expressly that the second alloy specifically comprises Ga0.7In0.3As (claim 7) or Ga0.85In0.15As and has a bandgap of about 1.2eV (claim 10).
HSIEH teaches a PV device where the second alloy comprises about Ga0.7In0.3As or Ga0.85In0.15As (y is about 0.8, which is very close to these claimed ratios, para. 6).  

A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  MPEP 2144.05(I).  0.8 is extremely close to 0.7.  Skilled artisans would understand that the ratio of gallium to indium is a result effective variable available for optimization to control the material’s bandgap, as explained by HSIEH at para. , and that the ratio would be obvious to modify through only routine experimentation to obtain a desired bandgap.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KING (US 2014/0261611 A1) in view of LEVANDER (“Examination of dislocations in lattice-mismatched GaInAs/buffer layer/GaAs for III-V photovoltaics”) as applied to claim 1 above, and further in view of DIMROTH (US 2015/0053257 A1).
Regarding claim 12, the combination of KING and LEVANDER teaches or would have suggested the PV device of claim 1, but does not disclose expressly a tunnel junction positioned between the first junction and the second junction. 
DIMROTH teaches a PV device having GaAs and GaInAs subcells connected together with a tunnel junction (Fig. 1) of highly doped layers (para. 26).

    PNG
    media_image3.png
    449
    592
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify HSIEH and use the tunnel diode of highly doped layers taught by DIMROTH as one useful method of wafer-bonding connection of two subcells.

Regarding claim 13, the combination of KING, LEVANDER, and DIMROTH teaches or would have suggested the PV device of claim 12, wherein the tunnel junction comprises at least two of gallium, indium, arsenide, or antimony (tunnel diode 11’ comprises at least gallium and arsenide, DIMROTH, Fig. 3). 

    PNG
    media_image4.png
    781
    549
    media_image4.png
    Greyscale


Regarding claim 18, the combination of KING and LEVANDER teaches or would have suggested the PV device of claim 1, but does not disclose expressly at least one of a substrate or a buffer layer, wherein the at least one of the substrate or the buffer layer is configured to be removed from the PV device. 
DIMROTH describes a PV device having GaAs and GaInAs subcells, using a substrate configured for detachment that makes it possible to recycle the substrate many times for further device manufacture (DIMROTH, para. 35).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and add a removeable substrate as taught by DIMROTH to make possible recycling and reuse of the substrate to grow PV subcells.


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KING (US 2014/0261611 A1) in view of LEVANDER (“Examination of dislocations in lattice-mismatched GaInAs/buffer layer/GaAs for III-V photovoltaics”) as applied to claim 1 above, and further in view of PELKA (US 4,836,862).
Regarding claims 19 and 20, KING teaches a system and method of operation comprising: a first junction constructed with a first alloy having a bandgap between about 1.1 eV and about 1.5 eV (cell 4, Fig. 37); and a second junction constructed with a second alloy and having a bandgap between about 0.9 eV and about 1.2 eV (cell 5, Fig. 37), wherein; the first alloy comprises AlxGayIn1-x-yAszP1-z, where 0≤x≤1, 0<y≤1, and 0<z≤1 (AlGaInAs  of cell 4 reads on this claimed formula), the second alloy comprises GawIn1-wAs, where 0<w≤1 (GaInAs of cell 5 reads on this claimed formula).
KING does not disclose expressly an emitter operating at a temperature between about 1900°C and about 2400°C to create radiant energy. Although KING also discloses GaInP metamorphic buffer layers useful for transitiong the lattice contact between solar cells (paras. 317 and 325), KING does not disclose expressly the GaInP buffer layer having between 2-15 individual layers or comprising the specifically claimed range of GaInP material.
LEVANDER teaches a GaInP metamorphic buffer layer having eight individual layers, where each individual layer comprises GaaIn1-aP where 0.20 ≤ a ≤ 0.51 (Fig. 2 illustrates the claimed buffer layer).

    PNG
    media_image2.png
    465
    438
    media_image2.png
    Greyscale

PELKA teaches a thermophotovoltaic system having a photovoltaic device and an emitter operating at a temperature of 2300 Kelvin (~2026 degrees Celsius) (col. 4, l. 49).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and incorporate the eight-layer GaInP buffer layer taught by LEVANDER in order to maintain a relatively flat growth surface and a low number of dislocations generally, and to further provide for the development of higher efficiency cells by allowing for subcell lattice mismatch (LEVANDER, pg. 56).

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05. Here, the claimed bandgap ranges overlap the ranges disclosed by KING, and therefore would be obvious to skilled artisans.


Conclusion
No claim is allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721